       Case 5:19-cv-00718-PRW Document 66 Filed 09/03/20 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    TAMMY COVINGTON, and                  )
(2)    JEFFREY COVINGTON                     )
                                             )
       PLAINTIFFS,                           )   Case No. CIV-19-718-PRW
                                             )
vs.                                          )
                                             )
(1)  CSAA FIRE AND CASUALTY                  )
INSURANCE, d/b/a AAA FIRE AND                )
CASUALTY INSURANCE COMPANY,                  )
INC.                                         )
                                             )
       DEFENDANT.                            )


         PLAINTIFF’S RESPONSE TO DEFENDANT’S TRIAL BRIEF

      Plaintiffs respectfully submit the following Response to the Trial Brief filed

herein by Defendant CSAA Fire & Casualty Insurance Company (“CSAA”).

                                   INTRODUCTION

      On the evening of August 8, 2017, Mr. Covington arrived home to find

darkened wood around his floorboards near the HVAC closet. He also noticed

standing water in the cracks of his bamboo flooring. The water extended from the

walls of the HVAC closet into the dining room. Mr. Covington used a dustpan and

towels to sop up the standing water, mainly the standing water under the HVAC

unit. He also used two fans to assist in drying the moisture. Mrs. Covington

returned home later that evening and saw her husband placing towels near the

east side of the HVAC closet. He was also scooping water out from under the

HVAC unit. She assisted him in using towels to absorb the standing water and dry

                                         1
       Case 5:19-cv-00718-PRW Document 66 Filed 09/03/20 Page 2 of 11




the floors. The water damage was mainly localized around their HVAC closet and

throughout their hallway.

      The following day, Mr. Covington borrowed two large air movers from a

friend. He used one to pull air out from the subfloor and blow out into the garage,

and another air mover to put pressure into the house from the east wall. Mr.

Covington kept these air movers in and under the house for three days. August 8,

2017 was the only date the Covingtons observed standing water on their floors.

About a month after the initial date of loss, the Covingtons first noticed bubbling in

the wood floors. The floors were not wet at that time.

      May 13, 2018 was the first time the Covingtons thought contact their

insurance company regarding the extensive water damage. While celebrating the

holiday, Mrs. Covington’s brother, Ian Rupert, noticed discoloration of the floor and

some bubbling. After learning there had been water damage to these floors nine

months ago, Mr. Rupert advised them to make an insurance claim. On May 15,

2018, the Covingtons called CSAA to make the claim.            Following this phone

conversation with CSAA, the Covingtons hired Mr. Rupert, who is also a Public

Adjuster, to represent them on this loss. Mr. Rupert was then placed in charge of

all contact with CSAA and additional issues regarding this claim. Mr. Rupert is an

experienced public adjuster and owner of Ian’s Enterprise.

      On May 25, 2018, CSAA field adjuster Alan Heise investigated the property

alongside Mr. Rupert. While Mr. Heise inspected the property, Mr. Rupert

remained nearby assuming Mr. Heise would have questions regarding Mr.

                                          2
       Case 5:19-cv-00718-PRW Document 66 Filed 09/03/20 Page 3 of 11




Rupert’s mitigation and proof of loss. Mr. Heise remained disinterested in

discussing any issues with Mr. Rupert. On June 1, 2018 CSAA hired Hi-Tech

Plumbing & Leak Detect, Inc., to perform leak detection on the HVAC system,

mainly the condensation drain line. Their report assumed an improper installation

of the condensation drain contributed to the clogging and overflowing of the HVAC

drain into the home. Also, according to Hi-Tech, the lack of proper crawl space

ventilation caused high humidity and condensation on the wood under the home.

On July 6, 2018, CSAA hired Boardwalk Floor Company, LLC, to inspect the

property. Boardwalk determined the water damage is a result of an AC leak, which

they “suspect” was leaking for quite some time, causing water to get trapped under

the flooring and moisture barrier.

      Mr. Rupert’s opinion – like that of the Covingtons - is that the leak was a

one-time clog of the HVAC condensate line. The Covingtons did everything they

could to mitigate damage after the original date of loss. No amount of drying could

fix the floors, as they were permanently damaged by the moisture. The damage

Mr. Rupert observed in May 2018 is the same damage that initially occurred in

August 2017.

      CSAA initially denied the Covingtons’ claim on July 10, 2018 because they

asserted there was water damage throughout the home caused by improper

construction (not enough ventilation in crawl space) and constant or repeated

seepage of water over a period of time.



                                          3
       Case 5:19-cv-00718-PRW Document 66 Filed 09/03/20 Page 4 of 11




      Don Sharp, Engineer, inspected the Covingtons’ residence on July 6, 2018.

Mr. Sharp prepared a report on behalf of the Covingtons, which indicated that a

clog manifested in the drain line of the HVAC, which the property owners were

unaware of for some time. It was not until the subfloor had become fully saturated,

creating the water discharge to back up enough to become visible on the surface.

Following receipt of the engineer report from Mr. Sharp, CSAA stood on its denial

of the claim.

      Mr. and Mrs. Covington bring this action seeking to hold their insurance

company accountable for its improper conduct in the denial of their claim. Mr.

and Mrs. Covington assert that CSAA’s actions were intentional in claiming facts

that it knew was not true for the denial of this claim and that CSAA should be

responsible for any damages resulting from this improper conduct. Plaintiffs

also seek an award of punitive damages, if allowed by the Court, in order to deter

such conduct and denials in the future.

      Plaintiffs now file this Response in order to set forth their response to CSAA’s

inaccurate assertions.

                         ARGUMENT AND AUTHORITY

I.    DEFENDANT’S CONTRACT CLAIMS

       The Plaintiffs’ homeowners’ policy with CSAA is an “all-risk” policy,

 not a “named-perils” policy. As discussed in Switzer v. State Farm Fire & Cas.

 Co., 2007 WL 841111, at *3–4 (W.D. Okla. Feb. 7, 2007), Professor Couch

 explains the two types of policies as follows:

                                          4
    Case 5:19-cv-00718-PRW Document 66 Filed 09/03/20 Page 5 of 11




    “Named perils” or “specific perils” policies provide coverage only
    for the specific risks enumerated in the policy and exclude all other
    risks. “All-Risk” policies provide coverage for all risks unless the
    specific risk is excluded ....

    The purpose of an “All-Risk” policy is to insure losses when the cause
    of the loss is unknown or the specific risk was not explicitly
    contemplated by either party. This purpose is, in part,
    accomplished by a mechanism of burden- shifting as to which party
    bears the risk of an unexplained or uncontemplated loss. In an “All-
    Risk” policy, the insured has the initial burden to prove that the loss
    occurred. The burden then shifts to the insurer to prove that the cause
    of the loss is excluded by the policy. Under this burden-shifting
    mechanism, the insured does not need to prove the cause of the
    loss.

    Because an “All-Risk” policy is considered by many jurisdictions to
    provide broad and comprehensive coverage, some courts may
    conclude that the term “All-Risk” may raise the insured's
    expectations that the policy provides coverage for all losses that
    are not intentional or expected. However, this expectation should
    only be enforced by court if it is reasonable in light of the actual policy
    provisions or if there was a promise of coverage that the insurer may
    have induced [citing 7 Lee R. Russ & Thomas F. Segalla, Couch
    on Insurance § 101:7 (3d ed.1997) (footnotes omitted)].

In the Covingtons’ case, the policy at issue states:

   SECTION I – PROPERTY COVERAGES
     A. Coverage A – Dwelling
        1. We cover:
        a. The dwelling on the “residence premises” shown in the Declarations,
           including structures attached to the dwelling;

   SECTION I – PERILS INSURED AGAINST
        We insure against risk of direct physical loss to property described in
        Coverages A, B and C.
        We do not insure, however, for loss:
               A. Under Coverages A, B and C:
                  1. Excluded under Section I – Exclusions;

   SECTION I – PERILS INSURED AGAINST
        A. Under Coverages A, B and C

                                        5
      Case 5:19-cv-00718-PRW Document 66 Filed 09/03/20 Page 6 of 11




            (Paragraph 2.d is deleted and replaced by:)
                             a. Constant or repeated seepage or leakage of “water”
                                or the presence or condensation of humidity, moisture
                                or vapor, over a period of weeks, months or years
                                unless such seepage or leakage of “water” or the
                                presence or condensation of humidity, moisture or
                                vapor is unknown to all “insureds” and is hidden within
                                the walls or ceilings or beneath the floors or above the
                                ceilings of a structure.

      Here, the Covingtons have demonstrated that the loss at issue was caused

by a clog in the condensate line – a cause of loss that was covered under the

CSAA policy.

      Oklahoma has adopted the efficient proximate cause doctrine. See Shirey

v. Tri– State Ins. Co., 1954 OK 214, 274 P.2d 386, 388–89. Under the efficient

proximate cause doctrine, “[i]f the insured successfully demonstrates that the

proximate cause of the loss is covered under the policy, the entire loss is covered

notwithstanding the fact that an event in the chain of causation was specifically

excluded from coverage. Duensing v. State Farm Fire & Cas. Co., 2006 OK CIV

APP 15, ¶ 16, 131 P.3d 127, 133 (citing Kelly v. Farmers Insurance Company,

Inc., 281 F. Supp.2d 1290, 1296 (W. D. Okla. 2003) (emphasis in original).

Under this doctrine, once the predominant cause of the loss is identified,

coverage turns on whether it is a covered or excluded cause of loss under the

policy. Here, the leak caused by the clogged condensate line, is indisputably a

covered cause of loss and is the efficient proximate cause of any and all damges.

As noted in Kelly v. Farmers Ins. Co., Inc., 281 F. Supp. 2d 1290, 1300 (W.D.

Okla. 2003):

                                          6
       Case 5:19-cv-00718-PRW Document 66 Filed 09/03/20 Page 7 of 11




       [T]o contract around the [efficient proximate cause] doctrine, the
       policy provision intended to affect the circumvention must
       explicitly and specifically disclaim coverage for losses that arise
       from a combination of excluded and covered causes, regardless of
       the sequence in which the various causes occurred.

      In CSAA’s denial of Covingtons’ claim they admit that the initial cause of the

loss was the HVAC condensate line backup. However, they then claim it is not

covered because damage was caused by constant or repeated seepage or

leakage of water over a period of weeks, months or years, which is an exclusion.

However, CSAA fails to note that all the water came from the HVAC condensate

clog. CSAA also fails to address the exception to the exclusion, which states:

unless such seepage or leakage of “water” or the presence or condensation of

humidity, moisture or vapor is unknown to all “insureds” and is hidden within

the walls or ceilings or beneath the floors or above the ceilings of a

structure.” (Emphasis added).

CSAA also attempts to deny coverage with this language in the Section I – Exclusions

portion of its policy:

      SECTION I – EXCLUSIONS
           B. We do not insure for loss to property described in Coverages A and B
              caused by any of the following. However, any ensuing loss … is
              covered.
              1. Weather conditions.
              2. Acts or decisions
              3. Faulty, inadequate or defective:
                  b. Design, specifications, workmanship, repair, construction,
                     renovation, remodeling, grading, compactions;
                  c. Materials used in repair, construction, renovation or remodeling;
                     or
                  d. Maintenance;


                                          7
        Case 5:19-cv-00718-PRW Document 66 Filed 09/03/20 Page 8 of 11




                       Of part or all of any property whether on or off the “residence
                       premises”.

      CSAA denied the claim under this exclusion because they assert there was

inadequate ventilation, which again allowed the “constant or repeated water”

damage at the Covingtons’ house. However, it fails to acknowledge that the only

damages are to the floor and that any issue before or after August 8, 2017 was

most certainly and undeniably unknown to the insureds and hidden beneath the

floors, rendering it a covered loss.

      If CSAA wishes to prove that the “cause” of Plaintiffs’ loss was “constant or

repeated seepage of [sic] leakage of water over a period of weeks, months, or

years resulting in visible water damage throughout the home and mold in the

furnace room”, it has the burden of establishing this defense. C S A A al s o h as

t h e b u r d e n o f p r o vi n g t h a t t h e i n s u r ed s k n e w o f t h e hi d d e n w a t e r .

See, e.g., Pitman v. Blue Cross and Blue Shield of Okla., 217 F.3d 1291, 1298

(10th Cir. 2000) (noting that “[a] basic rule of insurance law provides that the

insured has the burden of showing that a covered loss has occurred, while the

insurer has the burden of showing that a loss falls within an exclusionary clause

of the policy.”) (emphasis added); McGee v. Equicor-Equitable HCA Corp., 953

F.2d 1192, 1205 (10th Cir. 1992) (“It is a basic rule of insurance law that the

insured carries the burden of showing a covered loss has occurred and the

insurer must prove facts that bring a loss within an exclusionary clause of the

policy.”); Gen. Acc., Fire & Life Assur. Corp. v. Hymes, 1919 OK 363, 77 Okla.


                                                  8
      Case 5:19-cv-00718-PRW Document 66 Filed 09/03/20 Page 9 of 11




20, 185 P. 1085, 1085 (“The burden of proof rests upon the insurer to establish

the fact that death or injury has resulted from one of the excepted clauses

enumerated in a policy of accident insurance.”). Here, Defendant cannot provide

sufficient proof the efficient proximate cause was either “constant or repeated

seepage of water”, or that the proximate cause occurred over a “period of weeks,

months, or years resulting in visible water damage throughout the house.”

II.   BAD FAITH

      Under Oklahoma law, an insurer has an "implied-in-law duty to act in good

faith and deal fairly with the insured to ensure that the policy benefits are

received.” Newport v. USAA, 2000 OK 59, 11 P.3d 190, 195 (citing Christian v.

American Home Assurance Co., 1977 OK 141, 577 P.2d 899, 901). The essence

of a bad faith action "is the insurer's unreasonable bad-faith conduct, including

the unjustified withholding of payment due under the policy." Id., 11 P.3d at 195

(citation omitted).

      It is CSAA’s responsibility to properly investigate its insured’s claim.

Brown v. Patel, 2007 OK 16, 157 P.3d 117, 122 (noting that “a duty to

timely and properly investigate an insurance claim is intrinsic to an insurer’s duty

to timely pay a valid claim”) (emphasis in original). When presented with a

claim by its insured, an insurer "must conduct an investigation reasonably

appropriate under the circumstances" and "the claim must be paid promptly

unless the insurer has a reasonable belief that the claim is legally or factually

insufficient." Newport v. USAA, 2000 OK 59, 11 P.3d 190, 195 (citing Buzzard
                                         9
       Case 5:19-cv-00718-PRW Document 66 Filed 09/03/20 Page 10 of 11




 v. Farmers Ins. Co. [“Buzzard II”], 1991 OK 127, 824 P.2d 1105). “The decisive

 question is whether the insurer had a 'good faith belief, at the time its

 performance was requested, that it had a justifiable reason for withholding

 payment under the policy.” Buzzard II, 824 P.2d at 1109 (citing Buzzard v.

 McDanel, 1987 OK 28, 736 P.2d 157 [Buzzard I]) (emphasis added). "The

 knowledge and belief of the insurer during the time period the claim is being

 reviewed is the focus of a bad-faith claim." Buzzard v. McDanel, 1987 OK 28,

 736 P.2d 157, 159 [Buzzard I.].

       As noted in McCorkle v. Great Atl. Ins. Co., 1981 OK 128, 637 P.2d 583:

        [T]he essence of the intentional tort of bad faith with regard to the insurance
        industry is the insurer's unreasonable, bad-faith conduct….., and if
        there is conflicting evidence from which different inferences may be
        drawn regarding the reasonableness of insurer's conduct, then what
        is reasonable is always a question to be determined by the trier of
        fact by a consideration of the circumstances in each case. [637 P.2d
        at 587] [emphasis added].

       CSAA intentionally ignored the causation s t a t e m e n t s o f C o v i n g t o n s , which

established the water came from the HVAC condensate line clog, and they were unaware

of this water damage until the damage became visible. CSAA ignored this evidence, which

effectively chagned the coverage determination from a covered cause of loss to a non-

covered cause of loss (“known constant or repeated seepage”) in order to deny this

claim. Defendant’s duty was not simply to investigate Plaintiffs’ claim. Rather, its duty

was “to …properly investigate” this claim as an intrinsic part of its duty to pay a valid claim.

Brown v. Patel, 2007 OK 16, ¶ 11, 157 P.3d 117, 122.

        The evidence that will be presented at trial more than amply supports


                                               10
      Case 5:19-cv-00718-PRW Document 66 Filed 09/03/20 Page 11 of 11




a verdict finding that CSAA breached its duty of good faith and fair dealing

to the Plaintiffs. CSAA’s assertion to the contrary simply ignores the

available evidence and should therefore be rejected.

Respectfully submitted,

By: s/Douglas J. Shelton
Douglas J. Shelton, OBA #8159
dshelton@sheltonlawok.com
SHELTON & WALKLEY LAW GROUP
7701 S. Western Ave., Suite 201
Oklahoma City, OK 73139
(405) 605-8800 - office
(405) 601-0677 - Facsimile
ATTORNEY FOR PLAINTIFFS,
TAMMY COVINGTON AND JEFFREY COVINGTON

                           CERTIFICATE OF SERVICE

      I hereby certify that on September 3, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based
on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants:

Gerard F. Pignato, OBA #11473
Matthew C. Kane, OBA #19502
Joshua K. Hefner, OBA #30870
RYAN WHALEY COLDIRON JANTZEN
PETERS & WEBBER PLLC
400 North Walnut Ave.
Oklahoma City, OK 73104
jerry@ryanwhaley.com
mkane@ryanwhaley.com
jhefner@ryanwhaley.com
ATTORNEYS FOR DEFENDANT


/s/ Douglas J. Shelton
Douglas J. Shelton



                                        11
